The validity of any judgment depends primarily upon the jurisdiction of the court rendering it. To recognize the one in question as a valid judgment is to assume that the Superior Court had jurisdiction of the proceeding before it. I cannot concur, therefore, in the opinion of a majority of the court that there is no occasion to determine whether the Superior Court had jurisdiction to render any judgment at all. "If a judgment is not simply *Page 252 
erroneous, but void, there is so much the more reason for the authoritative declaration of its invalidity by the court of last resort." Belden v. Sedgwick, 68 Conn. 560, 567. Nor do I agree with their conclusion, which, by affirming the judgment appealed from, necessarily determines that that court had jurisdiction to render it.
It seems to me that the Superior Court was wholly without jurisdiction of the case presented upon the record. That the parties assumed otherwise, and that the committee reported its doings in detail to the court instead of returning its award to the clerk as the plaintiff's charter directs, cannot alter the situation. Nor is their position in any respect changed because the committee so framed the report embodying its award as to present questions which should have been passed upon in advance by the judge who issued the commission. Such of these as are essential were, in fact, so raised before and determined by him. The correctness of his conclusions upon these material matters should have been challenged, if at all, by an appeal to this court from his action. New York,N. H.  H.R. Co. v. Long, 69 Conn. 424. By the provisions of the plaintiff's amended charter, a commission is to issue only after the authority applied to has passed upon the merits of the application and found "that it is expedient and necessary to take the property, easements, rights and estates described" therein. Under the orderly procedure which the charter presupposes, the parties have had their day in court, with a full right of appeal, when the matters properly noticeable and determined by that authority have resulted either in a denial of the application, or in the appointment of a committee with full and precise directions as to its single duty.
In this case the application was unsuccessfully attacked before the judge, and a committee was appointed upon the finding prescribed by the charter. The judicial part of the proceeding ended there; the committee's only function was to follow the explicit mandate of its commission, make its award, and return its figures to the clerk. In no sense was this returned award ever properly in court, or the subject of judicial action *Page 253 
in this proceeding. The failure to impose upon the appointing judge, or upon the Superior Court, the duty of reviewing the committee's action, is in apparent harmony with the legislature's intent. That it perhaps overlooks a simpler and more direct process, in providing one that may work substantial inconvenience to the parties, gives the courts no power to substitute the one for the other. Ferguson v. Stamford,60 Conn. 432, 447. What redress an aggrieved party may have or how he shall proceed to get it, if the committee steps outside the bounds of its precise authority, are matters which call for no determination here; it is enough to know that a court of equity has ample power to grant appropriate relief in such a situation when its aid has been properly invoked.
The proceeding actually involved is one for which the charter neither provided nor intended to provide any action by the Superior Court supplementary to or in confirmation or disapproval of the committee's award. An authority to invoke the aid of that court in a single situation, and for the single purpose of directing the destination of damages where the owners of the property involved "cannot be ascertained," imports no jurisdiction to review the action of the committee; and this proceeding entirely lacks the occasion for resorting to the court for even that limited purpose. It is therefore not distinguishable from the proceeding considered in Ferguson
v. Stamford, 60 Conn. 432, 447. Here, as there, "the proceeding is not in the Superior Court. The committee, although appointed by a judge of that court, is not an arm of the court, and the validity of its proceedings in nowise depends upon any action accepting or approving its doings."
As the trial court was without jurisdiction, it certainly gained no power to review the proceedings by the mistaken act of the committee in bringing the award before it. If the award was improperly there, the subsequent attitude of the parties, and their acquiescence in the court's assumption of its right to entertain the matter, are without significance. They could not thus confer a jurisdiction, nor could they authorize the court to act in this proceeding merely because questions were perhaps involved which would properly call for its action *Page 254 
if made the subject of an independent proceeding regularly and directly brought before it. To hold otherwise is to define a principle novel in our practice at least, and full of perplexing possibilities in its bearing upon future cases. Yet the majority opinion of this court leans decidedly in that direction. It pointedly suggests that the equity powers of the Superior Court are broad enough to justify its course in these proceedings. For the reasons indicated, I think such a view cannot be sustained, and that a disposition of the case which rests impliedly upon such grounds is unwarranted.
Courts will go a long way and make some concessions where the end in view is to avoid circuity of action, but that end ceases to be desirable when reaching it involves either a departure from established principles, or such a qualified recognition of them as leaves in doubt the extent of their general application.